 1   McGREGOR W. SCOTT
     United States Attorney
 2   VINCENZA RABENN
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:18-CR-00090-LJO-SKO

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.

14    BRANDON HOPKINS,

15                                      Defendant.

16

17            WHEREAS, on September 6, 2019, the Court entered a Preliminary Order of

18   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Brandon

19   Hopkins in the below-listed property;

20            AND WHEREAS, on September 11, 2019, the Court entered a Preliminary Order of

21   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Brandon

22   Hopkins in the following property:

23                     a. Black/silver .380 semi-automatic Ruger, Model – LCP, with obliterated

24                          serial number, loaded with Winchester .380 caliber rounds;

25                     b. Black/silver LG tablet, serial number/FCC ID: ZNFV495;

26                     c. Apple Mac laptop, serial number C02KQ3AGF5N8;

27                     d. Blue Alcatel (AT&T) cellular phone; and

28                     e. White Cricket cellular phone.
     FINAL ORDER OF FORFEITURE                            1
 1            AND WHEREAS, beginning on October 25, 2019, for at least thirty (30) consecutive

 2   days respectively, the United States published notice of the Court’s Orders of Forfeiture on the

 3   official internet government forfeiture site www.forfeiture.gov. Said published notice advised

 4   all third parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 8   subject property and the time for any person or entity to file a claim has expired.

 9            Accordingly, it is hereby ORDERED and ADJUDGED:

10            1.       A Final Order of Forfeiture shall be entered forfeiting to the United States of

11   America all right, title, and interest in the above-listed property pursuant to 21 U.S.C. §

12   853(a), to be disposed of according to law, including all right, title, and interest of Brandon

13   Hopkins.

14            2.       All right, title, and interest in the above-listed property shall vest solely in the

15   name of the United States of America.

16            3.       The Department of Homeland Security, Customs and Border Protection shall

17   maintain custody of and control over the subject property until it is disposed of according to

18   law.

19
     IT IS SO ORDERED.
20
21       Dated:       January 24, 2020                          /s/ Lawrence J. O’Neill _____
                                                            UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
     FINAL ORDER OF FORFEITURE                              2
